The sole question raised by this appeal is whether the Act of June 26, 1931, P. L. 1384, (amending section 9 of the Orphans' Court Act of 1917, P. L. 363) repeals the Act of 1828, P. L. 453, in so far as it relates to trusts inter vivos, and vests in the orphans' courts exclusive jurisdiction of the appointment of substituted trustees in such cases. If there was any doubt as to this matter, it has *Page 46 
been resolved by our decision in the case of Schwartz v. Schwartz, 316 Pa. 318, in which we adopted in toto the opinion of the lower court which expressly stated that the jurisdiction over trusts inter vivos conferred upon the orphans' courts by the Act of 1931, supra, is concurrent with that of the courts of common pleas.
The decree is affirmed at appellant's costs.